EXHIBIT 10.1

Nivalis Therapeutics, Inc.

Non-Employee Director Compensation Guidelines

Effective July 16, 2015

The purpose of these Non-Employee Director Compensation Guidelines (the
“Guidelines”) of Nivalis Therapeutics, Inc., a Delaware corporation the (the
“Company”), is to provide a total compensation package that enables the Company
to attract, retain and reward, on a long-term basis, directors who are not
employees or officers of the Company or its subsidiaries (“Outside Directors”)
to serve on the Company’s Board of Directors (the “Board”).  A Board member who
is also an officer or employee of the Company will not receive any Annual Cash
Retainers or Equity Retainers for his or her service on the Board.  In
furtherance of the purpose stated above, all Outside Directors shall be paid
compensation for services provided to the Company as set forth below:

I.



Annual Cash Retainers

A.    Annual Retainer for Board Membership: for general availability and
participation in meetings and conference calls of our Board of Directors

    

$


35,000 

 

 

 

 

B.    Additional Retainer for Board Chairman:

 

$


25,000 

 

 

 

 

C.    Additional Retainers for Committee Membership:

 

 

 

 

 

 

 

Audit Committee Chairperson:

 

$


15,000 

 

 

 

 

Audit Committee member:

 

$


7,500 

 

 

 

 

Compensation Committee Chairperson:

 

$


10,000 

 

 

 

 

Compensation Committee member:

 

$


5,000 

 

 

 

 

Nominating and Corporate Governance Committee Chairperson:

 

$


7,500 

 

 

 

 

Nominating and Corporate Governance Committee member:

 

$


3,750 

 

Annual Cash Retainers are paid quarterly in arrears.  Any Outside Director that
is appointed mid-fiscal year will receive his or her Annual Cash Retainer on a
pro-rated basis. 

II.



Equity Retainers

All grants of equity retainer awards to Outside Directors pursuant to these
Guidelines will be automatic and nondiscretionary and will be made in accordance
with the following provisions:

A.



Granting of Awards.

1.



Initial Award. Each individual who is first elected or appointed as an Outside
Director shall automatically be granted, on the date of such initial election or
appointment, a nonqualified stock option (the “Option”) to purchase 11,475
shares of the Company’s common stock (the “Initial Option”), pursuant to the
equity plan in effect at the time of grant (the “Plan”).

2.



Annual Award. On the last trading day in September of each year, each Outside
Director who is continuing to serve as such shall automatically be granted an
Option to purchase 7,650 shares of the Company’s common stock (the “Annual
Option”), pursuant to the Plan. There shall be no limit on the number of Annual
Options that an Outside Director may receive over his or her period of Board
service.





--------------------------------------------------------------------------------

 



3.



Award Agreement. Each Option granted pursuant to these shall be evidenced by an
agreement between the Outside Director and the Company in such form as the
Board, the Committee or their respective authorized designee shall determine,
which complies with the terms specified in these Guidelines (the “Option
Agreement”).

4.



Exercise Price. The exercise price per share of each Option shall be equal to
one hundred percent (100%) of the Fair Market Value, as defined in the Plan, per
share of the Company’s common stock on the grant date of the Option (the “Grant
Date”).

5.



Option Term. Each Option shall have a term of ten (10) years measured from the
Grant Date.

6.



Vesting. Subject to the other provisions of these Guidelines, the Plan and the
Option Agreement:

(a)



Initial Options. The shares subject to each Initial Option shall vest one
thirty-sixth on each one-month anniversary of the Grant Date, such that the
Option will be fully vested on the three-year anniversary of the Grant Date.

(b)



Annual Options. The shares subject to each Annual Option shall vest one twelfth
on each one-month anniversary of the Grant Date, such that the Option will be
fully vested on the one-year anniversary of the Grant Date.

7.



Effect of Cessation of Board Service. The following provisions shall govern the
exercise of any Option held by an Outside Director at the time he or she ceases
to serve as a Board member (the “Optionee”):

(a)



The Optionee  shall have a three-month period following the date of such
cessation of Board service (the “Termination Date”) in which to exercise any
vested but unexercised portion of the Option if Optionee’s service terminates
for any reason other than death, disability or cause.  If Optionee’s service
terminates for cause, the Option will expire on the Termination Date.  If
Optionee’s service terminates due to death or disability the Optionee (or, in
the event of the Optionee’s death, the personal representative of the Optionee’s
estate or the person or persons to whom the Option is transferred pursuant to
the Optionee’s will or in accordance with the laws of descent and distribution)
shall have a six-month period following the Termination Date in which to
exercise any vested but unexercised portion of the Option. 

(b)



The unvested portion of the Option shall be cancelled as of the Termination
Date.  During the post-Termination Date exercise period, if any, the Option may
not be exercised for more than the number of shares of common stock in which the
Optionee is vested at the time of his or her Termination Date.

(c)



In no event shall the Option remain exercisable after the expiration of the
Option’s term.

B.



Approval of Grants. The Board’s approval of these Guidelines shall constitute
pre-approval of each Option granted under these Guidelines, and the subsequent
exercise of such Option in accordance with the terms and conditions of these
Guidelines, the Plan and the Option Agreement.

C.



Corporate Transaction or Change in Control. In the event of a Corporate
Transaction or Change in Control, as defined in the Plan, awards granted to
Outside Directors pursuant to these Guidelines will be fully vested and
exercisable immediately prior to the consummation of such Corporate Transaction
or Change in Control.

D.



Revisions.  The Board in its discretion may change and otherwise revise the
terms of awards to be granted under these Guidelines, including, without
limitation, the number of shares subject thereto, for





--------------------------------------------------------------------------------

 



awards of the same or different type granted on or after the date the
Compensation Committee of the Board (the “Compensation Committee”) makes a
recommendation of any such change or revision.

All equity grants under these Guidelines will be made automatically in
accordance with the terms of these Guidelines, the Plan and the Option
Agreement, without the need for any additional corporate action by the Board or
the Compensation Committee.

III.



Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
Outside Directors in the performance as their duties as members of the Board, in
accordance with the Company’s policy governing reimbursement of business
expenses as in effect from time to time.

 

Date Guidelines Approved: July 16, 2015 



--------------------------------------------------------------------------------